Case 1:20-cv-02065-JGK Document 33 Filed 09/23/20 Page 1 of 1

Case 1:20-cv-02065-JGK Document 32 Filed 09/22/20 Page 1 of 1

WILSON ELSER

WILSON ELSER MOGKOWITZ EDELMATE B DIGKER LLB

 

September 22, 2020 Larry H. Lum
212.915.5292 (direct)

Larry. Lum@wilsonelser.com

VIA ECF

Honorable John G. Koeltl, U.S.DJ.
United States District Court
Southern District of New York

500 Pearl St.

New York, NY 10007-1312

Re: Vanesa Levine vy. Harvard Club of New York City, et al
Case No: 1:20-cv-02065-JGK
Our File No.: 19052.00524

Dear Hon. Judge Koeltl:

We represent the Defendant, Harvard Club of New York City (“Harvard Club”), with
respect to the above-referenced matter. Pursuant to Your Honor’s Individual Rules of Practice,
we are writing to request an adjournment of the Oral Argument currently scheduled for September
28, 2020 at 10:30 a.m. as this date falls on the High Holiday of Yom Kippur. Plaintiff's counsel
and counsel for Defendant Professor Faris Saah consent to this request. We are of course amenable
to a short adjournment or any date that is most convenient for Your Honor and the Court.

Should the Court have any questions, please do not hesitate to contact the undersigned.
Respectfully submitted,
WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP

/s/ Larry H. Lum

Larry H. Lum (3093) ADIOUIWED FO WweOW EAL
SEPTEMBER 39, F020
ce: all counsel via ECF and E-mail AG TiOgre.

CO CA0E”ED.

| ~ | hb, ica
W93/op . ee Qo

150 East 42nd Street » New York, NY 10017 © p 212.490.3000 + f 212.490.3038

Albany * Aflanta + Austin * Boltimere + Beaumont * fowlon « Chisago * Dallas * Denver * hewanleyille + Geden City + Hariford » Heuston * Inefana © Kantughy
Las ¥egas * London = tos Angeles * Miomi *« Michigan * Miwoukee © New Jes|ay « New Orleans » New York + Orlondo + Phitadelphia + Son Diego * San Fronckco
Stumiand > Yeginia » Warmington, OC = wast Poin Beach + While Phare

   

wilsenelser.com
11142874v.E

 
